Whitaker, J.
This is an application to the court for its approval of the certificate of incorporation of the “ Catalonian Nationalist Club of New York, Inc. ’ ’ The objects of the proposed corporation as stated in the certificate are as follows: “ The particular objects for which this corporation is formed are to be a center of representation in North America of Catalonian culture and of the legitimate national aspirations of Catalonia; to divulge and diffuse true information and explanation thereof; to afford opportunities for social intercourse and- strengthen the bonds of solidarity and brotherhood among the Catalonians and Catalonianspeaking persons in New York and its vicinity, and to promote and extend relations with Catalonian organizations of like purpose in this and other lands, and gen-*208orally in all lawful and proper ways to promote the principles of self-determination of nationalities as applying to the emancipation of Catalonia.” It has, I think, been demonstrated in the recent past that the great need of the time is the teaching of American “ culture,” and that there has been too much teaching and adherence to foreign “ culture,” the result of which has been that naturalized citizens to the second generation have retained a dual fealty. Organizations for the purpose of perpetuating the division of the people into racial groups and thus retarding homogeneity should not be sanctioned. The declared purposes of the corporation are solely in the interest of the province of Catalonia, and if carried out to their ultimate completion might result detrimentally to American interests. The approval of the court is, therefore, withheld.
Application denied.